WEIS, Circuit Judge,
concurring.
As the majority opinion points out, there is an important difference between Title I and Title V actions. A Title V suit is a derivative action by a union member on behalf of the organization, which is alleged to be the victim of wrongful conduct by a union officer. In such a case, it would truly be adding insult to injury to permit the union treasury to finance the defense of an individual accused of misusing union funds.
But in a Title I suit, like the Koenig case, the situation is quite different. The plaintiff alleges that the union, through officers acting within the scope of their authority, has deprived him of his statutory rights as a member of a labor organization. The union has the same interest in defeating the plaintiff’s claim as does its officers, since the best way for all of the defendants to avoid liability is by showing that the plaintiff’s allegations against the individual defendants are baseless. A viable ultra vires defense is not likely and, in this case, not possible. Therefore, there is no conflict of interest in joint representation.
In granting Urichuck’s motion for summary judgment, the district court ruled that the union may not reimburse the individual defendants in the Koenig case for their legal expenses until the allegations against them have been resolved. The court commented that “if the charges against the union officers in the Koenig case are true, the officers are not entitled to payment of their legal costs. Clearly a union should have no interest in defending against meritorious claims that those in positions of power have unlawfully encroached upon a union member’s protected rights.” This analysis overlooks the fact that the Koenig suit is against the union itself as well as the officers. See Highway Truck Drivers and Helpers Local 107 v. Cohen, 182 F.Supp. 608, 620 (E.D.Pa.), aff’d, 284 F.2d 162 (3d Cir. 1960), cert. denied, 365 U.S. 833, 81 S.Ct. 747, 5 L.Ed.2d 744 (1961). Even if liability were clear, which the union denies, there still would be the defendants’ common interest in contesting the amount of damages.
The district court also did not take into account the affidavit submitted by defendant George Clark, the union business agent. Clark described this suit as a political and personal vendetta against him and the other defendants. He stated that Urichuck is a close, ally of Koenig, who is a political opponent of the defendants in union affairs. Twice, Koenig filed charges against Clark with the National Labor Relations Board which were dismissed. Clark characterized these lawsuits as an attempt by plaintiffs to win in court what they could not win at the union ballot box.
On plaintiff’s motion for summary judgment, the averments in Clark’s affidavit must be accepted as true. The district court erred, therefore, because Urichuck failed to show that in the Koenig suit the interests of the union conflicted with those of the individual defendants. See Holderman v. Sheldon, 204 F.Supp. 890, 893 (S.D.N.Y.), aff’d, 311 F.2d 2 (2d Cir. 1962). As Clark pointed out, Koenig’s suit alleged that the individual defendants had deprived him of his rights, but never accused the defendants of acting for personal gain at the expense of the union.
The union’s interest in joint representation in a Title I suit, such as Koenig, also deserves consideration. To require separate counsel can deplete the union treasury be*45cause the officers who are absolved from wrongdoing are entitled to reimbursement by the union. Obviously, it is more economical for union counsel to represent the individual defendants initially than it is for the union to ultimately bear the duplicative costs of separate counsel.
The expense of retaining separate counsel would also discourage rank-and-file members of ordinary means from seeking union office. As Clark noted in his affidavit, he is the only defendant who is paid more than $600 per year by the union. A rule which imposes a formidable financial burden on union officeholders would be directly contrary to Title I’s goal of fostering union democracy.
After the Koenig suit was filed, the membership of Local 455 adopted a resolution authorizing the union to pay for the officers’ legal expenses. Urichuck has advanced no reason why we should not respect that decision. See, Comment, “Counsel Fees For Union Officers Under The Fiduciary Provision Of Landrum-Griffin,” 73 YALE.L.J. 443 (1964). This situation is far different from Highway Drivers & Helpers Local 107 v. Cohen, where the court disregarded a union resolution to defray its officers’ counsel fees. There, the union officers were accused of pilfering the union treasury — a Title V violation.
Moreover, disciplinary Rule 5-105(C) of the Code of Professional Responsibility provides that a lawyer may represent multiple clients if it is obvious that he can adequately represent the interest of each and if each consents to the representation after full disclosure. Even under that standard, Urichuck has not shown that disqualification is required in the Koenig suit.
In short, I am persuaded that the district court erred in entering summary judgment for the plaintiff, and I therefore concur with the majority’s judgment.